DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications dated 8/13/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache…" (independent claim 1, lines 4-6).  The Examiner is uncertain whether "…the first cache being a higher level cache than the second cache…" means any of the following possible interpretations:
that the first cache is lower in a cache hierarchy, and thus closer to a processor, than the second cache;
that the first cache is higher in a cache hierarchy, and thus farther from a processor, than the second cache; or
some other interpretation.
For the sake of examination, the Examiner has interpreted "…determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache…" to read "…determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache that is located closer to a processor than the second cache…"  Dependent claims 2-6, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.
Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 7 recites "…determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache…" (independent claim 7, lines 4-6).  The Examiner is uncertain whether "…the first cache being a higher level cache than the second cache…" means any of the following possible interpretations:
that the first cache is lower in a cache hierarchy, and thus closer to a processor, than the second cache;
that the first cache is higher in a cache hierarchy, and thus farther from a processor, than the second cache; or
some other interpretation.
For the sake of examination, the Examiner has interpreted "…determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache…" to read "…determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache that is located closer to a processor than the second cache…"  Dependent claims 8-10, which ultimately depend from independent claim 7, are rejected for carrying the same deficiency.
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 11 recites "…a second cache that is a lower-level cache than the first cache…" (independent claim 11, line 5).  The Examiner is uncertain whether "…a second cache that is a lower-level cache than the first cache…" means any of the following possible interpretations:
that the second cache is lower in a cache hierarchy, and thus closer to a processor, than the first cache;
that the second cache is higher in a cache hierarchy, and thus farther from a processor, than the first cache; or
some other interpretation.
For the sake of examination, the Examiner has interpreted "…a second cache that is a lower-level cache than the first cache…" to read "…a second cache that is a lower-level cache that is located farther from a processor than the first cache…"  Dependent claims 12-20, which ultimately depend from independent claim 11, are rejected for carrying the same deficiency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 11-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPGPUB 2012/0254550 (“Gaur”).
As per claim 1, Gaur substantially teaches a method to allocate data evicted from a first cache to a second cache, the method comprising:
a first cache; a second cache: (Gaur, Fig. 2, reference numerals 202 and 203; and paragraph 0025, where a block is filled into MLC 202 (i.e., a first cache) which it is first retrieved from DRAM and then later stored to LLC 203 (i.e., a second cache) when the block is evicted from MLC 202.  Gaur therefore substantially teaches a first cache; a second cache);
determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache: (Gaur, Abstract; Fig. 2, reference numerals 201, 202, and 203; and paragraphs 0024-0029, where the system of Gaur includes Mid Level Cache (MLC) 202 (i.e., a first cache) and Lower Level Cache (LLC) 203.  The system of Gaur maintains a use count (UC) and a Trip Count (TC) for each block stored in MLC 202; the UC and TC respectively indicate how many times each block stored in MLC 202 has been used and evicted-then-recalled since each block was stored to MLC 202.  When a block is evicted from MLC 202 to LLC 203, the UC and TC associated with the evicted block are used to determine likelihood of reuse and location for storage within LLC 203.  A high UC and TC indicates that a block is likely to be reused.  The Examiner notes that the UC and TC together indicate that the block stored in MLC has been reused.  Gaur therefore substantially teaches determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache); 
adjusting a first counter value based on the status of the reuse indicator for the block of data; adjusting a second counter value in response to eviction of the block of data from the first cache: (Gaur, Fi. 2, reference numeral 211; and paragraphs 0028-0029, where each bin (i.e., “observer”) of LLC 203 maintains two separate counters: a counter for the difference of dead and live allocations to the observer (D-L counter; a first counter) and a counter for the live allocations to the observer (L; a second counter).  When a block evicted from MLC 202 arrives at LLC 203, the UC and TC values associated with the evicted block (i.e., the reuse indicator associated with the evicted block) are used to determine where to place the evicted block with LLC 203.  An observer associated with a location within LLC 203 to which the evicted block is allocated increments its D-L counter by one.  When the evicted block is later recalled from LLC 203 to MLC 202 due to a hit, the D-L counter (i.e., the first counter) is decremented by 2 and the L counter (i.e., the second counter) is incremented by 1.  The Examiner notes that incrementing and decrementing the first counter and the second counter or Gaur is adjusting the value for each of the first counter and the second counter.  Gaur therefore substantially teaches adjusting a first counter value based on the status of the reuse indicator for the block of data; adjusting a second counter value in response to eviction of the block of data from the first cache);
comparing the first counter value to a first predetermined value to generate a first comparison result; comparing the second counter value to a second predetermined value to generate a second comparison result; and performing one of (1) or (2) based on the first comparison result or the second comparison result: (1) allocating the block of data to the second cache, and (2) writing the block of data to a system memory while bypassing the second cache: (Gaur, paragraphs 0030-0032, where, in order to identify a candidate block for bypassing LLC 203, the D-L counter (i.e., the first counter) of an observer to which an evicted block would be allocated is compared to the value of (½(max(D-L) + min(D-L)) (i.e., a first predetermined threshold) for the observer; the L counter of an observer to which the evicted block would be allocated is also compared with the value of (½(max(L) + min(L)) for the observer.  
As a first concrete example case, consider when a block evicted from MLC 202 would be allocated to an observer having a D-L counter value of 4, an L counter of 0, a max(D-L) value of 4, a min(D-L) value of 0, a max(L) value of 2, a min(L) value of 0, and a summation value of D-L counters for all observers of 16, the evicted block’s fate would be determined as follows:
by comparing the D-L counter for the observer to (½(max(D-L) + 
min(D-L)); 
by comparing the L counter to (½(max(L) + min(L)) for the observer; and
by comparing the D-L counter to (¾∑(D-L)).  
In the first concrete example case, (D-L counter, which is 4) ≥ ½(max(D-L), which is 4≥ ½(max(D-L), which is 4, + min(D-L), which is 0); this comparison comes to 4 ≥ ½(4+0), which becomes 4 ≥ 2, which has a Boolean value of TRUE.  In the first concrete example case of the L counter value of 0, the comparison would be 0 ≤ (½(max(L), which is 2, + min(L), which is 0); this comparison comes to 0 ≤ ½(2+0), which becomes 0 ≤ 1, which has a Boolean value of TRUE.  This block would thus appear to be a candidate for bypassing LLC 203; however, the system of Gaur also includes another comparison that override the results of the previous comparisons.  This comparison is (D-L) ≥ ¾∑(D-L).  In the first concrete example case, the comparison becomes 4 ≥ ¾(16), which comes to 4 ≥ 12, which has a Boolean value of FALSE.  Since this comparison overrides the other two, even when the first two comparisons evaluate to a Boolean value of TRUE, the third comparison overrides bypass with a value of FALSE and saves the evicted block from a bypass operation to memory 204 and instead writes the evicted block to LLC 203.
Consider a second concrete example in which the D-L counter value is 4, the L counter is 0, max(D-L) is 4, min(D-L) is 0, max(L) is 8, min(L) is 0, and a summation value of all (D-L) counters of 5.  Using the same equations for the D-L counter, which has a value of 4, comes to 4 ≥ ½(8+0), which is 4 ≥ 4, which is TRUE.  For the L counter, which has a value of 0, the comparison equation is 0 ≤ ½(8+0), which is 0 ≤ 4, which is TRUE.  The final comparison is (D-L) ≥ ¾∑(D-L).  In the second concrete example case, the comparison becomes 4 ≥ ¾(5), which comes to 4 ≥ 3.75, which has a Boolean value of TRUE.  In the second concrete example case, the evicted block would bypass LLC 203 and be written directly to memory 204.  The Examiner notes that the system of Gaur compares the first counter and the second counter to values that are already known (i.e., predetermined values), and an evicted block of data is either written to another level of cache or bypasses another level of cache and is written directly to system memory.  Gaur therefore substantially teaches comparing the first counter value to a first predetermined value to generate a first comparison result; comparing the second counter value to a second predetermined value to generate a second comparison result; and performing one of (1) or (2) based on the first comparison result or the second comparison result: (1) allocating the block of data to the second cache, and (2) writing the block of data to a system memory while bypassing the second cache). 
As per claim 2, the rejection of claim 1 is incorporated, and Gaur further substantially teaches further comprising:
receiving a request for the block of data in the first cache: (Gaur, paragraph 0025, where a block is filled to MLC 202 (i.e., the first cache) from DRAM.  Gaur therefore substantially teaches receiving a request for the block of data in the first cache);
setting the reuse indicator to indicate that the block of data has been reused based on the request for the block of data is a hit in the second cache: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is recalled to MLC 202, the TC and UC are incremented to indicate that the recalled block is likely to be reused.  Gaur therefore substantially teaches setting the reuse indicator to indicate that the block of data has been reused based on the request for the block of data is a hit in the second cache); and 
setting the reuse indicator to indicate that the block of data has not been reused based on the request for the block of data being a miss in the second cache: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is evicted to memory 204, a subsequent request for the block evicted to memory would result in a miss in LLC 203; the TC and UC values for the block that was evicted to memory 204 would be 0, indicating the block is not likely to be reused.  Gaur therefore substantially teaches setting the reuse indicator to indicate that the block of data has not been reused based on the request for the block of data being a miss in the second cache).
As per claim 3, the rejection of claim 1 is incorporated, and Gaur further substantially teaches further comprising:
receiving a request for the block of data in the first cache: (Gaur, paragraph 0025, where a block is filled to MLC 202 (i.e., the first cache) from DRAM.  Gaur therefore substantially teaches receiving a request for the block of data in the first cache);
setting the reuse indicator to indicate that the block of data has been reused based on the request for the block of data is a hit in the second cache: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is recalled to MLC 202, the TC and UC are incremented to indicate that the recalled block is likely to be reused.  Incrementing the TC and UC values (i.e., the reuse indicator) shows that the reuse indicator is configurable.  Gaur therefore substantially teaches setting the reuse indicator to indicate that the block of data has been reused based on the request for the block of data is a hit in the second cache); and 
setting the reuse indicator to indicate that the block of data has not been reused based on the request for the block of data being a miss in the second cache: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is evicted to memory 204, a subsequent request for the block evicted to memory would result in a miss in LLC 203; the TC and UC values for the block that was evicted to memory 204 would be 0, indicating the block is not likely to be reused.  The Examiner notes that setting the UC and TC values to 0 indicates the reuse indicator is configurable.  Gaur therefore substantially teaches setting the reuse indicator to indicate that the block of data has not been reused based on the request for the block of data being a miss in the second cache).
As per claim 6, the rejection of claim 1 is incorporated, and Gaur further substantially teaches:
wherein the second cache comprises a last-level cache: (Gaur, Fig. 2, reference numerals 202 and 203; and paragraph 0025, where a block is filled into MLC 202 (i.e., a first cache) which it is first retrieved from DRAM and then later stored to LLC 203 (i.e., a second cache) when the block is evicted from MLC 202.  Gaur therefore substantially teaches wherein the second cache comprises a last-level cache).
As per claim 11, Gaur substantially teaches a cache system, comprising:
a first cache comprising at least one block of data, each block of data comprising a tag, each tag comprising a plurality of bits, at least one bit of each tag providing a reuse indicator that a corresponding block of data has been reused: (Gaur, Fig. 2, reference numerals 203, 211, and 212; Fig. 3, reference numerals 202 and 301; and paragraphs 0024 and 0042, where an L2 cache (i.e., a first cache) of Gaur has a six-cycle hit latency in referencing a tag and data.  This implies that blocks within L2 cache of Gaur maintain both a block of data and at least one tag.  Additionally, as illustrated by (Gaur, Fig. 3), MLC 202 (i.e., the L2 cache) also maintains a use count (UC) and a trip count (TC) that together indicate the likelihood (i.e., probability) of a line of cache being reused.  Gaur therefore substantially teaches a first cache comprising at least one block of data, each block of data comprising a tag, each tag comprising a plurality of bits, at least one bit of each tag providing a reuse indicator that a corresponding block of data has been reused);
a second cache that is a lower-level cache than the first cache: (Gaur, Fig. 2, reference numerals 202 and 203; and paragraph 0024, where MLC 202 (i.e., the L2 cache, which is the first cache) and Lower Level Cache (LLC) 203 (i.e., a second cache) are illustrated.  The Examiner notes that LLC 203 is a lower-level cache than MLC 202 (i.e., the first cache).  Gaur therefore substantially teaches a second cache that is a lower-level cache than the first cache); and 
a cache controller coupled to the first cache and the second cache, the cache controller comprising a first counter and a second counter: (Gaur, Fig. 2, reference numeral 211; and paragraphs 0028-0029, where each bin (i.e., “observer”) of LLC 203 maintains two separate counters: a counter for the difference of dead and live allocations to the observer (D-L counter; a first counter) and a counter for the live allocations to the observer (L; a second counter).  Since actions (e.g., bypassing LLC 203 upon eviction from MLC 202) are taken based on these two counters, the two counters must be maintained within a cache controller that is coupled to both MLC 202 and LLC 203.  Gaur therefore substantially teaches a cache controller coupled to the first cache and the second cache, the cache controller comprising a first counter and a second counter);
the cache controller configured to increase the first counter based on the reuse indicator for a first block of data indicating that the first block of data has been reused from the first cache or the second cache upon eviction from the first cache, decrease the first counter based on the reuse indicator for the first block of data indicating that the first block of data has not been reused upon eviction from the first cache, and increase the second counter upon eviction of the first block of data from the first cache: (Gaur, Fig. 2, reference numeral 211; and paragraphs 0028-0029, where each bin (i.e., “observer”) of LLC 203 maintains two separate counters: a counter for the difference of dead and live allocations to the observer (D-L counter; a first counter) and a counter for the live allocations to the observer (L; a second counter).  When a block evicted from MLC 202 arrives at LLC 203, the UC and TC values associated with the evicted block (i.e., the reuse indicator associated with the evicted block) are used to determine where to place the evicted block with LLC 203.  An observer associated with a location within LLC 203 to which the evicted block is allocated increments its D-L counter by one.  When the evicted block is later recalled from LLC 203 to MLC 202 due to a hit, the D-L counter (i.e., the first counter) is decremented by 2 and the L counter (i.e., the second counter) is incremented by 1.  The Examiner notes that incrementing and decrementing the first counter and the second counter when a cache block is evicted or reused is increasing or decreasing the first counter and the second counter based on an indication that the cache block is reused or evicted.  Gaur therefore substantially teaches the cache controller configured to increase the first counter based on the reuse indicator for a first block of data indicating that the first block of data has been reused from the first cache or the second cache upon eviction from the first cache, decrease the first counter based on the reuse indicator for the first block of data indicating that the first block of data has not been reused upon eviction from the first cache, and increase the second counter upon eviction of the first block of data from the first cache);
the cache controller further configured to compare a first counter value to a first predetermined value to generate a first comparison result, compare a second counter value to a second predetermined value to generate a second comparison result, and performing one of (1) or (2) based on  the first comparison result or the second comparison result: (1) allocating the block of data to the second cache, and (2) writing the block of data to a system memory while bypassing the second cache: (Gaur, paragraphs 0030-0032, where, in order to identify a candidate block for bypassing LLC 203, the D-L counter (i.e., the first counter) of an observer to which an evicted block would be allocated is compared to the value of (½(max(D-L) + min(D-L)) (i.e., a first predetermined threshold) for the observer; the L counter of an observer to which the evicted block would be allocated is also compared with the value of (½(max(L) + min(L)) for the observer.  
As a first concrete example case, consider when a block evicted from MLC 202 would be allocated to an observer having a D-L counter value of 4, an L counter of 0, a max(D-L) value of 4, a min(D-L) value of 0, a max(L) value of 2, a min(L) value of 0, and a summation value of D-L counters for all observers of 16, the evicted block’s fate would be determined as follows:
by comparing the D-L counter for the observer to (½(max(D-L) + 
min(D-L)); 
by comparing the L counter to (½(max(L) + min(L)) for the observer; and
by comparing the D-L counter to (¾∑(D-L)).  
In the first concrete example case, (D-L counter, which is 4) ≥ ½(max(D-L), which is 4≥ ½(max(D-L), which is 4, + min(D-L), which is 0); this comparison comes to 4 ≥ ½(4+0), which becomes 4 ≥ 2, which has a Boolean value of TRUE.  In the first concrete example case of the L counter value of 0, the comparison would be 0 ≤ (½(max(L), which is 2, + min(L), which is 0); this comparison comes to 0 ≤ ½(2+0), which becomes 0 ≤ 1, which has a Boolean value of TRUE.  This block would thus appear to be a candidate for bypassing LLC 203; however, the system of Gaur also includes another comparison that override the results of the previous comparisons.  This comparison is (D-L) ≥ ¾∑(D-L).  In the first concrete example case, the comparison becomes 4 ≥ ¾(16), which comes to 4 ≥ 12, which has a Boolean value of FALSE.  Since this comparison overrides the other two, even when the first two comparisons evaluate to a Boolean value of TRUE, the third comparison overrides bypass with a value of FALSE and saves the evicted block from a bypass operation to memory 204 and instead writes the evicted block to LLC 203.
Consider a second concrete example in which the D-L counter value is 4, the L counter is 0, max(D-L) is 4, min(D-L) is 0, max(L) is 8, min(L) is 0, and a summation value of all (D-L) counters of 5.  Using the same equations for the D-L counter, which has a value of 4, comes to 4 ≥ ½(8+0), which is 4 ≥ 4, which is TRUE.  For the L counter, which has a value of 0, the comparison equation is 0 ≤ ½(8+0), which is 0 ≤ 4, which is TRUE.  The final comparison is (D-L) ≥ ¾∑(D-L).  In the second concrete example case, the comparison becomes 4 ≥ ¾(5), which comes to 4 ≥ 3.75, which has a Boolean value of TRUE.  In the second concrete example case, the evicted block would bypass LLC 203 and be written directly to memory 204.  The Examiner notes that the system of Gaur compares the first counter and the second counter to values that are already known (i.e., predetermined values), and an evicted block of data is either written to another level of cache or bypasses another level of cache and is written directly to system memory.  Gaur therefore substantially teaches the cache controller further configured to compare a first counter value to a first predetermined value to generate a first comparison result, compare a second counter value to a second predetermined value to generate a second comparison result, and performing one of (1) or (2) based on  the first comparison result or the second comparison result: (1) allocating the block of data to the second cache, and (2) writing the block of data to a system memory while bypassing the second cache). 
As per claim 12, the rejection of claim 11 is incorporated, and Gaur further substantially teaches:
wherein the cache controller is configured to adjust the reuse indicator for the first block of data to indicate that the first block of data has been reused based on a request for the first block of data in the first cache being a hit: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is recalled to MLC 202, the TC and UC are incremented to indicate that the recalled block is likely to be reused.  Gaur therefore substantially teaches wherein the cache controller is configured to adjust the reuse indicator for the first block of data to indicate that the first block of data has been reused based on a request for the first block of data in the first cache being a hit); and
adjust the reuse indicator for the first block of data to indicate that the first block of data has not been reused based on the request for the first block of data in the first cache being a miss: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is evicted to memory 204, a subsequent request for the block evicted to memory would result in a miss in LLC 203; the TC and UC values for the block that was evicted to memory 204 would be 0, indicating the block is not likely to be reused.  Gaur therefore substantially teaches adjust the reuse indicator for the first block of data to indicate that the first block of data has not been reused based on the request for the first block of data in the first cache being a miss).
As per claim 13, the rejection of claim 11 is incorporated, and Gaur further substantially teaches:
wherein the cache controller is configured to adjust the reuse indicator for the first block of data to indicate that the first block of data has been reused based on a request for the block of data in the second cache being a hit: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is recalled to MLC 202, the TC and UC are incremented to indicate that the recalled block is likely to be reused.  Incrementing the TC and UC values (i.e., the reuse indicator) shows that the reuse indicator is configurable.  Gaur therefore substantially teaches wherein the cache controller is configured to adjust the reuse indicator for the first block of data to indicate that the first block of data has been reused based on a request for the block of data in the second cache being a hit); and 
adjust the reuse indicator to indicate that the first block of data has not been reused based on  the request for the first block of data in the second cache being a miss: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is evicted to memory 204, a subsequent request for the block evicted to memory would result in a miss in LLC 203; the TC and UC values for the block that was evicted to memory 204 would be 0, indicating the block is not likely to be reused.  The Examiner notes that setting the UC and TC values to 0 indicates the reuse indicator is configurable.  Gaur therefore substantially teaches adjust the reuse indicator to indicate that the first block of data has not been reused based on  the request for the first block of data in the second cache being a miss).
As per claim 16, the rejection of claim 11 is incorporated, and Gaur further substantially teaches:
wherein the second cache comprises a last-level cache: (Gaur, Fig. 2, reference numerals 202 and 203; and paragraph 0025, where a block is filled into MLC 202 (i.e., a first cache) which it is first retrieved from DRAM and then later stored to LLC 203 (i.e., a second cache) when the block is evicted from MLC 202.  Gaur therefore substantially teaches wherein the second cache comprises a last-level cache).
As per claim 17, Gaur substantially teaches a cache system, comprising:
wherein the cache controller further configured to determine whether the first counter value is less than the first predetermined value to generate a third comparison result, determine whether the second counter value is equal to the second predetermined value to generate a fourth comparison result, and perform one of (1) or (2) based on  the third comparison result or the fourth comparison result: (1) allocate the block of data to a location in the second cache that is above a least recently used location in the second cache based on the first counter value being equal to or greater than the first predetermined value or the second counter equaling the second predetermined value; and (2) allocating the block of data in the least recently used location in the second cache based on the first counter value being less than the first predetermined value and the second counter value being not equal to the second predetermined value: (Gaur, Fig. 2, reference numerals 203, 211, and 212; Fig. 3, reference numerals 202 and 301; and paragraphs 0024 and 0042, where an L2 cache (i.e., a first cache) of Gaur has a six-cycle hit latency in referencing a tag and data.  This implies that blocks within L2 cache of Gaur maintain both a block of data and at least one tag.  Additionally, as illustrated by (Gaur, Fig. 3), MLC 202 (i.e., the L2 cache) also maintains a use count (UC) and a trip count (TC) that together indicate the likelihood (i.e., probability) of a line of cache being reused.  In addition, (Gaur, Fig. 2, reference numerals 202 and 203; and paragraph 0024) teaches where MLC 202 (i.e., the L2 cache, which is the first cache) and Lower Level Cache (LLC) 203 (i.e., a second cache) are illustrated.  The Examiner notes that LLC 203 is a lower-level cache than MLC 202 (i.e., the first cache).  In addition, (Gaur, Fig. 2, reference numeral 211; and paragraphs 0028-0029) teaches where each bin (i.e., “observer”) of LLC 203 maintains two separate counters: a counter for the difference of dead and live allocations to the observer (D-L counter; a first counter) and a counter for the live allocations to the observer (L; a second counter).  Since actions (e.g., bypassing LLC 203 upon eviction from MLC 202) are taken based on these two counters, the two counters must be maintained within a cache controller that is coupled to both MLC 202 and LLC 203.  In addition, (Gaur, Fig. 2, reference numeral 211; and paragraphs 0028-0029) teaches where each bin (i.e., “observer”) of LLC 203 maintains two separate counters: a counter for the difference of dead and live allocations to the observer (D-L counter; a first counter) and a counter for the live allocations to the observer (L; a second counter).  When a block evicted from MLC 202 arrives at LLC 203, the UC and TC values associated with the evicted block (i.e., the reuse indicator associated with the evicted block) are used to determine where to place the evicted block with LLC 203.  An observer associated with a location within LLC 203 to which the evicted block is allocated increments its D-L counter by one.  When the evicted block is later recalled from LLC 203 to MLC 202 due to a hit, the D-L counter (i.e., the first counter) is decremented by 2 and the L counter (i.e., the second counter) is incremented by 1.  In addition, (Gaur, paragraphs 0030-0032) teaches where, in order to identify a candidate block for bypassing LLC 203, the D-L counter (i.e., the first counter) of an observer to which an evicted block would be allocated is compared to the value of (½(max(D-L) + min(D-L)) (i.e., a first predetermined threshold) for the observer; the L counter of an observer to which the evicted block would be allocated is also compared with the value of (½(max(L) + min(L)) for the observer.  
As a first concrete example case, consider when a block evicted from MLC 202 would be allocated to an observer having a D-L counter value of 4, an L counter of 0, a max(D-L) value of 4, a min(D-L) value of 0, a max(L) value of 2, a min(L) value of 0, and a summation value of D-L counters for all observers of 16, the evicted block’s fate would be determined as follows:
by comparing the D-L counter for the observer to (½(max(D-L) + min(D-L)); 
by comparing the L counter to (½(max(L) + min(L)) for the observer; and
by comparing the D-L counter to (¾∑(D-L)).  
In the first concrete example case, (D-L counter, which is 4) ≥ ½(max(D-L), which is 4≥ ½(max(D-L), which is 4, + min(D-L), which is 0); this comparison comes to 4 ≥ ½(4+0), which becomes 4 ≥ 2, which has a Boolean value of TRUE.  In the first concrete example case of the L counter value of 0, the comparison would be 0 ≤ (½(max(L), which is 2, + min(L), which is 0); this comparison comes to 0 ≤ ½(2+0), which becomes 0 ≤ 1, which has a Boolean value of TRUE.  This block would thus appear to be a candidate for bypassing LLC 203; however, the system of Gaur also includes another comparison that override the results of the previous comparisons.  This comparison is (D-L) ≥ ¾∑(D-L).  In the first concrete example case, the comparison becomes 4 ≥ ¾(16), which comes to 4 ≥ 12, which has a Boolean value of FALSE.  Since this comparison overrides the other two, even when the first two comparisons evaluate to a Boolean value of TRUE, the third comparison overrides bypass with a value of FALSE and saves the evicted block from a bypass operation to memory 204 and instead writes the evicted block to LLC 203.
Consider a second concrete example in which the D-L counter value is 4, the L counter is 0, max(D-L) is 4, min(D-L) is 0, max(L) is 8, min(L) is 0, and a summation value of all (D-L) counters of 5.  Using the same equations for the D-L counter, which has a value of 4, comes to 4 ≥ ½(8+0), which is 4 ≥ 4, which is TRUE.  For the L counter, which has a value of 0, the comparison equation is 0 ≤ ½(8+0), which is 0 ≤ 4, which is TRUE.  The final comparison is (D-L) ≥ ¾∑(D-L).  In the second concrete example case, the comparison becomes 4 ≥ ¾(5), which comes to 4 ≥ 3.75, which has a Boolean value of TRUE.  In the second concrete example case, the evicted block would bypass LLC 203 and be written directly to memory 204.  Gaur therefore substantially teaches wherein the cache controller further configured to determine whether the first counter value is less than the first predetermined value to generate a third comparison result, determine whether the second counter value is equal to the second predetermined value to generate a fourth comparison result, and perform one of (1) or (2) based on  the third comparison result or the fourth comparison result: (1) allocate the block of data to a location in the second cache that is above a least recently used location in the second cache based on the first counter value being equal to or greater than the first predetermined value or the second counter equaling the second predetermined value; and (2) allocating the block of data in the least recently used location in the second cache based on the first counter value being less than the first predetermined value and the second counter value being not equal to the second predetermined value). 
As per claim 18, the rejection of claim 17 is incorporated, and Gaur further substantially teaches:
wherein the cache controller is configured to set the reuse indicator for the first block of data to indicate that the first block of data has been reused based on a request for the first block of data in the first cache being a hit, and set the reuse indicator for the first block of data to indicate that the first block of data has not been reused based on the request for the first block of data in the first cache being a miss: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is recalled to MLC 202, the TC and UC are incremented to indicate that the recalled block is likely to be reused.  In addition, (Gaur, paragraphs 0025-0026) teaches where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is evicted to memory 204, a subsequent request for the block evicted to memory would result in a miss in LLC 203; the TC and UC values for the block that was evicted to memory 204 would be 0, indicating the block is not likely to be reused.  Gaur therefore substantially teaches wherein the cache controller is configured to set the reuse indicator for the first block of data to indicate that the first block of data has been reused based on a request for the first block of data in the first cache being a hit, and set the reuse indicator for the first block of data to indicate that the first block of data has not been reused based on the request for the first block of data in the first cache being a miss). 
As per claim 19, the rejection of claim 17 is incorporated, and Gaur further substantially teaches:
wherein the cache controller is configured to set the reuse indicator to indicate that the first block of data has been reused based on a request for the first block of data in the second cache being a hit, and set the reuse indicator for the first block of data to indicate that the first block of data has not been reused based on the request for the first block of data in the second cache being a miss: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is recalled to MLC 202, the TC and UC are incremented to indicate that the recalled block is likely to be reused.  Incrementing the TC and UC values (i.e., the reuse indicator) shows that the reuse indicator is configurable.  In addition, (Gaur, paragraphs 0025-0026) teaches where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is evicted to memory 204, a subsequent request for the block evicted to memory would result in a miss in LLC 203; the TC and UC values for the block that was evicted to memory 204 would be 0, indicating the block is not likely to be reused.  The Examiner notes that setting the UC and TC values to 0 indicates the reuse indicator is configurable.  Gaur therefore substantially teaches wherein the cache controller is configured to set the reuse indicator to indicate that the first block of data has been reused based on a request for the first block of data in the second cache being a hit, and set the reuse indicator for the first block of data to indicate that the first block of data has not been reused based on the request for the first block of data in the second cache being a miss).
As per claim 20, the rejection of claim 17 is incorporated, and Gaur further substantially teaches:
wherein the second cache comprises a last-level cache: (Gaur, Fig. 2, reference numerals 202 and 203; and paragraph 0025, where a block is filled into MLC 202 (i.e., a first cache) which it is first retrieved from DRAM and then later stored to LLC 203 (i.e., a second cache) when the block is evicted from MLC 202.  Gaur therefore substantially teaches wherein the second cache comprises a last-level cache).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 7-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2012/0254550 (“Gaur”) and further in view of USPGPUB 2018/0285268 (“Korgaonkar”).
As per claim 4, the rejection of claim 1 is incorporated, but Gaur does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Korgaonkar teaches method and apparatus for reducing write congestion in non-volatile memory based last level caches.
As per claim 4, Korgaonkar particularly teaches wherein writing the block of data to the system memory while bypassing the second cache based on the first counter value being less than the first predetermined value and the second counter value being not equal to second predetermined value further comprises:
bypassing the block of data from the second cache based on the block of data being clean data; and allocating the block of data to the second cache based on the block of data being dirty data: (Korgaonkar, paragraph 0045, where a scrubbed clean cache line of data evicted from an L2 cache are not written to LLC (i.e., the LLC is bypassed when clean data is evicted from L2 cache).  When dirty data is evicted from L2 cache, the dirty data is written to LLC.  Korgaonkar therefore particularly teaches bypassing the block of data from the second cache based on the block of data being clean data; and allocating the block of data to the second cache based on the block of data being dirty data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Korgaonkar and Gaur before them before the application was effectively filed, to modify the invention of Gaur to include the principle of Gaur of bypassing write operations of clean lines to LLC and writing evicted dirty lines to LLC.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a technique for cache management efficiently allocates LLC cache capacity (Korgaonkar, paragraph 0037).
As per claim 5, the rejection of claim 1 is incorporated, but Gaur does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Korgaonkar teaches method and apparatus for reducing write congestion in non-volatile memory based last level caches.
As per claim 5, Korgaonkar particularly teaches wherein writing the block of data to the system memory while bypassing the second cache based on the first counter value being less than the first predetermined value and the second counter value being not equal to the second predetermined value further comprises:
dropping the block of data from the first cache based on the block of data being clean data; and writing the block of data to the system memory based on the block of data being dirty data: (Korgaonkar, paragraph 0045, where a scrubbed clean cache line of data evicted from an L2 cache is dropped from L2 cache not written to LLC (i.e., the LLC is bypassed when clean data is evicted from L2 cache).  When dirty data is evicted from L2 cache, the dirty data is written to LLC.  In addition, (Korgaonkar, paragraphs 0052-0053) teaches where a dirty cache line is written directly from L2 cache to system memory, bypassing the LLC.  Korgaonkar therefore particularly teaches dropping the block of data from the first cache based on the block of data being clean data; and writing the block of data to the system memory based on the block of data being dirty data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Korgaonkar and Gaur before them before the application was effectively filed, to modify the invention of Gaur to include the principle of Gaur of bypassing write operations of clean lines to LLC and writing evicted dirty lines to LLC.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a technique for cache management efficiently allocates LLC cache capacity (Korgaonkar, paragraph 0037). 
As per claim 7, Gaur substantially teaches a method to allocate data evicted from a first cache to a second cache, the method comprising:
evicting a block of data from the first cache; determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache; increasing a first counter value based on the reuse indicator for the block of data indicating that the block of data has been reused; decreasing the first counter value based on the reuse indicator for the block of data indicating that the block of data has not been reused; increasing a second counter value upon eviction of the block of data from the second cache; determining whether the first counter value is less than a first predetermined value to generate a first comparison result; determining whether the second counter value is equal to a second predetermined value to generate a second comparison result; performing one of (1) or (2) based on the first comparison result or the second comparison result[AltContent: ]1) allocating the block of data to a location in the second cache that is above a least recently used location in the second cache based on the first counter value being equal to or greater than the first predetermined value or the second counter value equaling the second predetermined value: (Gaur, Abstract; Fig. 2, reference numerals 201, 202, and 203; and paragraphs 0024-0029, where the system of Gaur includes Mid Level Cache (MLC) 202 (i.e., a first cache) and Lower Level Cache (LLC) 203.  The system of Gaur maintains a use count (UC) and a Trip Count (TC) for each block stored in MLC 202; the UC and TC respectively indicate how many times each block stored in MLC 202 has been used and evicted-then-recalled since each block was stored to MLC 202.  When a block is evicted from MLC 202 to LLC 203, the UC and TC associated with the evicted block are used to determine likelihood of reuse and location for storage within LLC 203.  A high UC and TC indicates that a block is likely to be reused.  In addition, (Gaur, Fig. 2, reference numeral 211; and paragraphs 0028-0029) teaches where each bin (i.e., “observer”) of LLC 203 maintains two separate counters: a counter for the difference of dead and live allocations to the observer (D-L counter; a first counter) and a counter for the live allocations to the observer (L; a second counter).  When a block evicted from MLC 202 arrives at LLC 203, the UC and TC values associated with the evicted block (i.e., the reuse indicator associated with the evicted block) are used to determine where to place the evicted block with LLC 203.  An observer associated with a location within LLC 203 to which the evicted block is allocated increments its D-L counter by one.  When the evicted block is later recalled from LLC 203 to MLC 202 due to a hit, the D-L counter (i.e., the first counter) is decremented by 2 and the L counter (i.e., the second counter) is incremented by 1.  In addition, (Gaur, paragraphs 0030-0032) teaches where, in order to identify a candidate block for bypassing LLC 203, the D-L counter (i.e., the first counter) of an observer to which an evicted block would be allocated is compared to the value of (½(max(D-L) + min(D-L)) (i.e., a first predetermined threshold) for the observer; the L counter of an observer to which the evicted block would be allocated is also compared with the value of (½(max(L) + min(L)) for the observer.  
As a first concrete example case, consider when a block evicted from MLC 202 would be allocated to an observer having a D-L counter value of 4, an L counter of 0, a max(D-L) value of 4, a min(D-L) value of 0, a max(L) value of 2, a min(L) value of 0, and a summation value of D-L counters for all observers of 16, the evicted block’s fate would be determined as follows:
by comparing the D-L counter for the observer to (½(max(D-L) + 
min(D-L)); 
by comparing the L counter to (½(max(L) + min(L)) for the observer; and
by comparing the D-L counter to (¾∑(D-L)).  
In the first concrete example case, (D-L counter, which is 4) ≥ ½(max(D-L), which is 4≥ ½(max(D-L), which is 4, + min(D-L), which is 0); this comparison comes to 4 ≥ ½(4+0), which becomes 4 ≥ 2, which has a Boolean value of TRUE.  In the first concrete example case of the L counter value of 0, the comparison would be 0 ≤ (½(max(L), which is 2, + min(L), which is 0); this comparison comes to 0 ≤ ½(2+0), which becomes 0 ≤ 1, which has a Boolean value of TRUE.  This block would thus appear to be a candidate for bypassing LLC 203; however, the system of Gaur also includes another comparison that override the results of the previous comparisons.  This comparison is (D-L) ≥ ¾∑(D-L).  In the first concrete example case, the comparison becomes 4 ≥ ¾(16), which comes to 4 ≥ 12, which has a Boolean value of FALSE.  Since this comparison overrides the other two, even when the first two comparisons evaluate to a Boolean value of TRUE, the third comparison overrides bypass with a value of FALSE and saves the evicted block from a bypass operation to memory 204 and instead writes the evicted block to LLC 203.
Consider a second concrete example in which the D-L counter value is 4, the L counter is 0, max(D-L) is 4, min(D-L) is 0, max(L) is 8, min(L) is 0, and a summation value of all (D-L) counters of 5.  Using the same equations for the D-L counter, which has a value of 4, comes to 4 ≥ ½(8+0), which is 4 ≥ 4, which is TRUE.  For the L counter, which has a value of 0, the comparison equation is 0 ≤ ½(8+0), which is 0 ≤ 4, which is TRUE.  The final comparison is (D-L) ≥ ¾∑(D-L).  In the second concrete example case, the comparison becomes 4 ≥ ¾(5), which comes to 4 ≥ 3.75, which has a Boolean value of TRUE.  In the second concrete example case, the evicted block would bypass LLC 203 and be written directly to memory 204.  Gaur therefore substantially teaches evicting a block of data from the first cache; determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache; increasing a first counter value based on the reuse indicator for the block of data indicating that the block of data has been reused; decreasing the first counter value based on the reuse indicator for the block of data indicating that the block of data has not been reused; increasing a second counter value upon eviction of the block of data from the second cache; determining whether the first counter value is less than a first predetermined value to generate a first comparison result; determining whether the second counter value is equal to a second predetermined value to generate a second comparison result; performing one of (1) or (2) based on the first comparison result or the second comparison result[AltContent: ]1) allocating the block of data to a location in the second cache that is above a least recently used location in the second cache based on the first counter value being equal to or greater than the first predetermined value or the second counter value equaling the second predetermined value). 
Gaur does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Korgaonkar teaches method and apparatus for reducing write congestion in non-volatile memory based last level caches.
As per claim 7, Korgaonkar particularly teaches:
(2) allocating the block of data in the least recently used location in the second cache based on the first counter value being less than the first predetermined value and the second counter value being not equal to the second predetermined value: (Korgaonkar, paragraph 0044, where a least recently used (LRU) line of L2 cache is scrubbed, which means the LRU line of L2 cache has been copied to LLC.  The Examiner notes that copying the LRU line means that the LRU indicator would also be copied, so the LRU line from L2 cache is copied into the LRU line of the LLC.  Korgaonkar therefore particularly teaches (2) allocating the block of data in the least recently used location in the second cache based on the first counter value being less than the first predetermined value and the second counter value being not equal to the second predetermined value).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Korgaonkar and Gaur before them before the application was effectively filed, to modify the invention of Gaur to include the principle of Gaur of bypassing write operations of clean lines to LLC and writing evicted dirty lines to LLC.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a technique for cache management efficiently allocates LLC cache capacity (Korgaonkar, paragraph 0037).
As per claim 8, the rejection of claim 7 is incorporated, and Gaur further substantially teaches further comprising:
receiving a request for the block of data in the first cache: (Gaur, paragraph 0025, where a block is filled to MLC 202 (i.e., the first cache) from DRAM.  Gaur therefore substantially teaches receiving a request for the block of data in the first cache);
adjusting the reuse indicator to indicate that the block of data has been reused based on the request for the block of data being a hit in the first cache: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is recalled to MLC 202, the TC and UC are incremented to indicate that the recalled block is likely to be reused.  Gaur therefore substantially teaches adjusting the reuse indicator to indicate that the block of data has been reused based on the request for the block of data being a hit in the first cache); and 
adjusting the reuse indicator to indicate that the block of data has not been reused based on the request for the block of data being a miss in the first cache: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is evicted to memory 204, a subsequent request for the block evicted to memory would result in a miss in LLC 203; the TC and UC values for the block that was evicted to memory 204 would be 0, indicating the block is not likely to be reused.  Gaur therefore substantially teaches adjusting the reuse indicator to indicate that the block of data has not been reused based on the request for the block of data being a miss in the first cache).
As per claim 9, the rejection of claim 7 is incorporated, and Gaur further substantially teaches further comprising:
receiving a request for the block of data in the first cache: (Gaur, paragraph 0025, where a block is filled to MLC 202 (i.e., the first cache) from DRAM.  Gaur therefore substantially teaches receiving a request for the block of data in the first cache);
adjusting the reuse indicator to indicate that the block of data has been reused based on the request for the block of data being hit in the first cache: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is recalled to MLC 202, the TC and UC are incremented to indicate that the recalled block is likely to be reused.  Incrementing the TC and UC values (i.e., the reuse indicator) shows that the reuse indicator is configurable.  Gaur therefore substantially teaches adjusting the reuse indicator to indicate that the block of data has been reused based on the request for the block of data being hit in the first cache); and 
adjusting the reuse indicator to indicate that the block of data has not been reused based on the request for the block of data being a miss in the first cache: (Gaur, paragraphs 0025-0026, where a UC and a TC are maintained by MLC 202 to indicate whether a block is likely to be reused.  When a block evicted from MLC 202 to LLC 203 is evicted to memory 204, a subsequent request for the block evicted to memory would result in a miss in LLC 203; the TC and UC values for the block that was evicted to memory 204 would be 0, indicating the block is not likely to be reused.  The Examiner notes that setting the UC and TC values to 0 indicates the reuse indicator is configurable.  Gaur therefore substantially teaches adjusting the reuse indicator to indicate that the block of data has not been reused based on the request for the block of data being a miss in the first cache).
As per claim 10, the rejection of claim 7 is incorporated, and Gaur further substantially teaches:
wherein the second cache comprises a last-level cache: (Gaur, Fig. 2, reference numerals 202 and 203; and paragraph 0025, where a block is filled into MLC 202 (i.e., a first cache) which it is first retrieved from DRAM and then later stored to LLC 203 (i.e., a second cache) when the block is evicted from MLC 202.  Gaur therefore substantially teaches wherein the second cache comprises a last-level cache).
As per claim 14, the rejection of claim 11 is incorporated, but Gaur does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Korgaonkar teaches method and apparatus for reducing write congestion in non-volatile memory based last level caches.
As per claim 14, Korgaonkar particularly teaches:
wherein the cache controller is configured to provide an indication for the first block of data to bypass the second cache based on the first block of data being clean data, and provide an indication to allocate the first block of data in the second cache based on the block of data being dirty data: (Korgaonkar, paragraph 0045, where a scrubbed clean cache line of data evicted from an L2 cache are not written to LLC (i.e., the LLC is bypassed when clean data is evicted from L2 cache).  When dirty data is evicted from L2 cache, the dirty data is written to LLC.  Korgaonkar therefore particularly teaches wherein the cache controller is configured to provide an indication for the first block of data to bypass the second cache based on the first block of data being clean data, and provide an indication to allocate the first block of data in the second cache based on the block of data being dirty data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Korgaonkar and Gaur before them before the application was effectively filed, to modify the invention of Gaur to include the principle of Gaur of bypassing write operations of clean lines to LLC and writing evicted dirty lines to LLC.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a technique for cache management efficiently allocates LLC cache capacity (Korgaonkar, paragraph 0037). 
As per claim 15, the rejection of claim 11 is incorporated, but Gaur does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Korgaonkar teaches method and apparatus for reducing write congestion in non-volatile memory based last level caches.
As per claim 15, Korgaonkar particularly teaches:
wherein the cache controller is configured to provide an indication to drop the first block of data from the first cache based on the first block of data being clean data, and provide an indication to write the first block of data to a memory based on the first block of data being dirty data: (Korgaonkar, paragraph 0045, where a scrubbed clean cache line of data evicted from an L2 cache is dropped from L2 cache not written to LLC (i.e., the LLC is bypassed when clean data is evicted from L2 cache).  When dirty data is evicted from L2 cache, the dirty data is written to LLC.  In addition, (Korgaonkar, paragraphs 0052-0053) teaches where a dirty cache line is written directly from L2 cache to system memory, bypassing the LLC.  The Examiner notes that since the write operation has occurred, the system of Korgaonkar must provide an indication that the write is to occur.  Korgaonkar therefore particularly teaches wherein the cache controller is configured to provide an indication to drop the first block of data from the first cache based on the first block of data being clean data, and provide an indication to write the first block of data to a memory based on the first block of data being dirty data).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Korgaonkar and Gaur before them before the application was effectively filed, to modify the invention of Gaur to include the principle of Gaur of bypassing write operations of clean lines to LLC and writing evicted dirty lines to LLC.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system reliability by implementing a technique for cache management efficiently allocates LLC cache capacity (Korgaonkar, paragraph 0037). 

Double Patenting

 
 
 
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,113,207 ("Tian").  The following table, in which similarities between exemplary independent claim 1 and claim 1 of Tian are highlighted in bold, illustrates how exemplary independent claim 1 of the instant application and claim 1 of Tian are patentably indistinct:
Instant application, claim 1
Tian, claim 1
A method to allocate data evicted from a first cache to a second cache, the method comprising: evicting a block of data from the first cache; determining a status of a reuse indicator for the block of data, the reuse indicator indicating whether the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache; adjusting a first counter value based on the status of the reuse indicator for the block of data; adjusting a second counter value in response to eviction of the block of data from the first cache; comparing the first counter value to a first predetermined value to generate a first comparison result; comparing the second counter value to a second predetermined value to generate a second comparison result; and performing one or (1) or (2) based on the first comparison result or the second comparison result: (1) allocating the block of data to the second cache, and (2) writing the block of data to a system memory while bypassing the second cache.
A method to allocate data evicted from a first cache to a second cache, the method comprising: determining upon eviction of a block of data from the first cache whether a reuse indicator for the block of data indicates that the block of data has been reused from the first cache or the second cache, the first cache being a higher level cache than the second cache; incrementing a first counter based on the reuse indicator for the block of data indicating that the block of data has been reused; decrementing the first counter based on the reuse indicator for the block of data indicating that the block of data has not been reused; incrementing a second counter upon eviction of the block of data from the first cache; comparing a value of the first counter to a first predetermined threshold; determining whether a value of the second counter is equal to zero; allocating the block of data to the second cache based on the value of the first counter being equal to or greater than the first predetermined threshold or the value of the second counter equaling zero; and writing the block of data to a system memory while bypassing the second cache based on the value of the first counter being less than the first predetermined threshold and the value of the second counter being not equal to zero.

The Examiner notes that performing a comparison to a predetermined threshold value necessarily generates at least a comparison result of "true" or "false."  Independent claims 7 and 11, which are substantially similar to exemplary independent claim 1, are rejected using the same reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135